
	
		II
		109th CONGRESS
		2d Session
		S. 2792
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2006
			Mr. Gregg introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To revise and extend certain provisions of the Public
		  Health Security and Bioterrorism Preparedness and Response Act of
		  2002.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Emergency Preparedness and
			 Response Security, Accountability, and Flexibility Enhancement
			 Act or the SAFE Act.
		2.Accountability
			 with respect to preparedness funding
			(a)In
			 generalSection 319C–1 of the
			 Public Health Service Act (42 U.S.C. 247d–3a) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking or at the end;
						(ii)in
			 subparagraph (B), by striking the period and inserting ; or;
			 and
						(iii)by adding at
			 the end the following:
							
								(C)a consortium of
				States that, with respect to the States that make up the consortium, comply
				with the requirements of subparagraph (A) individually or as part of the
				consortium.
								;
				and
						(B)by adding at the
			 end the following:
						
							(3)Achievement of
				measurable critical benchmarks and performance measuresIn making
				awards under subsection (a), the Secretary shall develop and require the
				application of measurable critical benchmarks and performance standards so that
				grantees can demonstrate achievement with respect to such benchmarks and
				measures in a reasonable timeframe, as determined by the Secretary. Such
				benchmarks and measures shall require grantees to—
								(A)annually report
				grant expenditures to the Secretary and the Secretary of Homeland Security who
				shall ensure that such information is included on the Federal-Internet based
				point of access developed under section 2(b) of the SAFE Act; and
								(B)at a minimum,
				annually test and exercise the emergency preparedness capabilities of the
				grantee, acting in coordination with the applicable State readiness plan under
				subsection (c), based on criteria established by the Secretary and the
				Secretary of Homeland Security.
								(4)Regional
				coordinationIn making awards under subsection (a), the Secretary
				shall give preference to eligible entities that submit applications that, in
				the determination of the Secretary will—
								(A)enhance
				coordination—
									(i)among one or more
				health care institutions, including but not limited to Federal Government
				medical facilities, academic medical centers, clinics, health centers, primary
				care facilities, or nursing homes; and
									(ii)between entities
				described in clause (i) and one or more States, sub-State regions of States or
				other sub-State groups, or any combination of States and sub-State regions;
				and
									(B)serve the needs
				of a defined geographic
				area.
								;
					(2)in subsection
			 (h)—
					(A)in paragraph (1),
			 by striking and at the end;
					(B)in paragraph (2),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(3)coordinate with
				the Secretary of Homeland Security to prevent the duplicative funding of
				programs or activities and to ensure that the use of awards is in compliance
				with State
				plans.
							;
					(3)by striking
			 subsection (j) and inserting the following:
					
						(j)Funding
							(1)In
				generalFor the purpose of carrying out this section, there is
				authorized to be appropriated, $1,300,000,000 for fiscal year 2007, and such
				sums as may be necessary for each of fiscal years 2008 through 2010, of
				which—
								(A)not to exceed
				$875,000,000 shall be made available in each fiscal year for making awards
				under subsection (a) to States, notwithstanding the eligibility conditions
				under subsection (j) (as such subsection existed on the day before the date of
				enactment of the Emergency Preparedness and
				Response Security, Accountability, and Flexibility Enhancement
				Act, for the purpose of enhancing the all-hazards emergency
				preparedness and medical response capabilities of States; and
								(B)not to exceed 5
				percent of the amount made available under subparagraph (A) for each fiscal
				year shall be made available for Federal, State, and local planning and
				administrative activities related to awards described in such
				subparagraph.
								(2)Contingent
				additional authorizationIf a significant change in circumstances
				warrants an increase in this amount authorized to be appropriated under
				paragraph (1) for fiscal year 2007, there are authorized to be appropriated
				such sums as may be necessary for such year for carrying out this section, in
				addition to the amount authorized under paragraph (1).
							(3)Supplement not
				supplantAmounts appropriated under paragraph (1) shall be used
				to supplement and not supplant other State and local public funds provided for
				activities under this section.
							(4)Degree of
				risk
								(A)In
				generalFor fiscal year 2006 and any subsequent fiscal year, the
				Secretary, in coordination with the Secretary of Homeland Security, shall,
				before making awards pursuant to subsection (a) for such year—
									(i)reserve from the
				amount appropriated under paragraph (1) for the fiscal year an amount
				determined necessary by the Secretary to make awards under subsection (a) to
				eligible entities that face a particularly high degree of risk of such a
				threat, as determined by the Secretary in coordination with the Secretary of
				Homeland Security; and
									(ii)after making the
				reservation required under clause (i), provide funds to eligible entities that
				have a significant unmet need, as determined by the Secretary, in coordination
				with the Secretary of Homeland Security, to build capacity to identify, detect,
				monitor, and respond to a public health emergency, which need will not
				otherwise be met by awards pursuant to subsection (a).
									(B)Recipients of
				grantsAwards pursuant to subparagraph (A) may be supplemental
				awards to States that receive awards pursuant to subsection (a), or may be
				awards to eligible entities described in subsection (b)(1)(B) within such
				States.
								(5)Matching
				requirementThe Secretary may not make a grant to a State under
				this section unless the State agrees that, with respect to the costs to be
				incurred by the State in carrying out the activities for which the grant was
				awarded, the State will make available (directly or through donations from
				public or private entities) non-Federal contributions toward such costs in an
				amount equal to—
								(A)with respect to a
				State with a population of more than 2,000,000, not less than $1 for each $1 of
				Federal funds provided in the grant; and
								(B)with respect to a
				State with a population of 2,000,000 or less, not less than $1 for each $4 of
				Federal funds provided in the grant.
								;
				and
				(4)by adding at the
			 end the following:
					
						(k)Return of
				unobligated fundsAny portion of an award under subsection (a)
				that remains unobligated after the expiration of the 3-year period beginning on
				the date on which the award is made shall be returned to the
				Secretary.
						.
				(b)Single point of
			 accessThe Secretary of Health and Human Services and the
			 Secretary of Homeland Security shall jointly establish a single Federal
			 Internet-based point of access to enable States and other entities to apply for
			 available Federal assistance for public health and hospital preparedness and
			 response to bioterrorism and other public health threats, including applying
			 for awards under section 319C–1 of the Public Health Service Act (42 U.S.C.
			 247d–3a).
			3.National
			 Notifiable Disease Surveillance ProgramPart B of title III of the
			 Public Health Service Act (42 U.S.C.
			 243 et seq.) is amended—
			(1)by striking
			 section 314; and
			(2)by inserting
			 after section 311, the following:
				
					311A.National
				Notifiable Disease Surveillance Program
						(a)In
				GeneralThe Secretary is authorized to develop a real-time
				surveillance program for collecting and reporting information on notifiable
				diseases and conditions.
						(b)Notifiable
				DiseasesNot later than 180 days after the date of enactment of
				the Emergency Preparedness and Response
				Security, Accountability, and Flexibility Enhancement Act, and
				annually thereafter, the Secretary, in consultation with State and local health
				authorities and appropriate private professional societies, shall certify a
				list of infectious diseases, environmental exposures or poisons, and other
				conditions, the real-time surveillance and control of which, in each State and
				territory of the United States, constitute a critical public health need. For
				purposes of this part, the term notifiable disease means a
				disease, exposures or poison, or other condition that appears on the list under
				this section.
						(c)Federal
				Informatics Activities
							(1)In
				generalIn order to meet the urgent need for critical electronic
				surveillance of notifiable diseases, the Director of the Centers for Disease
				Control and Prevention, in consultation with State and local health
				authorities, shall, not later than 1 year after the date of enactment of the
				Emergency Preparedness and Response Security,
				Accountability, and Flexibility Enhancement Act, establish and
				maintain a national electronic surveillance program that includes the following
				components:
								(A)Procedures to
				provide for the collection (in a standardized form) and analysis of data on all
				notifiable diseases and on certain other conditions that States or regions
				elect to report to the program.
								(B)A procedure to
				enable all major public and private clinical laboratories to automatically
				report data, in compliance with the regulations promulgated under section
				264(c) of the Health Insurance Portability and
				Accountability Act of 1996, to the program concerning notifiable
				diseases, antimicrobial resistance testing, and other data determined
				appropriate by the Director.
								(C)A procedure to
				provide for syndromic and disease-specific surveillance by monitoring, in
				compliance with the regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996, of private sector health-related electronic data (such
				as pharmaceutical purchase data and health insurance claims data).
								(D)A procedure to
				enable States to report data on suspicious cases of conditions that are not on
				the notifiable disease list but that may warrant further investigation.
								(E)A procedure to
				enable the program to automatically identify certain trends and suspicious
				patterns with respect to data reported to the program.
								(F)A procedure to
				enable the program to provide regular reports to regional, State, and local
				government entities concerning disease trends, suspicious disease patterns,
				incidence and prevalence of diseases, laboratory data, and other information
				determined appropriate. Such information shall include data on comparative
				national disease trends.
								(G)A procedure to
				enable the program to collect and analyze data from certain seminal veterinary
				and environmental sources where appropriate.
								(H)A procedure to
				enable the program to export data in a form appropriate for aggregation,
				statistical analysis, and reporting.
								(I)A procedure to
				enable the program to receive and report data relating to non-notifiable
				diseases, including vital records, registries, chronic disease, and maternal
				and child health data.
								(2)Timeliness of
				reportingThe procedures developed under paragraph (1) for the
				reporting of data shall ensure that such data are reported in a timely
				manner.
							(3)Private sector
				resourcesTo meet the deadline described in paragraph (1), the
				Director of the Centers for Disease Control and Prevention may, on a temporary
				or permanent basis, implement systems or products developed by the private
				sector.
							(4)Authority for
				contractsIn carrying out this subsection, the Director of the
				Centers for Disease Control and Prevention may enter into contracts with public
				and private entities.
							(d)National
				Biointelligence UnitThe Director of the Centers for Disease
				Control and Prevention shall analyze data maintained by the national electronic
				surveillance program under subsection (b), and data from other sources, to
				report on the prevalence and incidence of notifiable diseases and conditions,
				trends and patterns in public health, emerging health problems, regional
				differences, and other analyses determined appropriate by the Director of the
				Centers for Disease Control and Prevention.
						(e)Federal
				Technical Assistance, Communication, and Coordination
							(1)In
				generalIn carrying out this section, the Secretary shall provide
				technical assistance to, and provide for appropriate communications to the
				public, scientific, public health and medical communities, and other key
				stakeholders, and to provide for the coordination of the activities of—
								(A)State and local
				health authorities to integrate State and local surveillance activities and
				systems with the national notifiable disease surveillance program developed
				under this section and to generally improve State and local notifiable disease
				reporting and communications; and
								(B)private
				corporations, professional associations, or other entities that may have
				sources of surveillance data or access to health care providers, health
				officials, or other individuals who would need to participate in a surveillance
				program.
								(2)Financial
				assistanceAssistance provided under paragraph (1)(B) may include
				financial assistance for the purpose of formatting or translating data into a
				form that is most compatible and appropriate for use in the national notifiable
				disease surveillance program developed under this section.
							(3)Health alert
				registration and information
								(A)RegistrationEach
				health care provider and facility that receives funds under title XVIII of the
				Social Security Act (42 U.S.C. 1395 et
				seq.) or that receives funds under a State program under title XIX of such Act
				(42 U.S.C. 1396 et seq.) shall annually submit to the Secretary a registration
				that contains the e-mail address or fax number of the provider or facility for
				purposes of enabling the Secretary to provide health alerts in the case of a
				public health emergency or other circumstance requiring active
				surveillance.
								(B)Establishment
				of systemThe Secretary shall establish a system to maintain the
				information provided by providers and facilities under subparagraph (A). Such
				system shall be designed—
									(i)to enable
				providers and facilities—
										(I)to provide and
				update information contained in the system; and
										(II)to request
				information or to elect to receive additional types of non-emergency health
				alerts or communications; and
										(ii)to enable the
				Director of the Centers for Disease Control and Prevention to provide updated
				contact information for providers and facilities to State and local health
				authorities for the purpose of emergency health communications.
									(f)Grants to
				States for Disease Reporting
							(1)GrantsThe
				Secretary shall award grants to States to enable such States to conduct
				passive, active, and when appropriate syndromic surveillance, and timely
				reporting activities with respect to notifiable diseases.
							(2)EligibilityTo
				be eligible to receive a grant under paragraph (1), a State shall prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require, including—
								(A)a description of
				the manner in which grants funds will be used to enhance the timeliness and
				comprehensiveness of the State’s effort to report notifiable diseases to the
				program under subsection (c); and
								(B)a plan for
				identifying and reporting to the Secretary the identity of health care
				providers and facilities that consistently fail to report to the State
				instances of notifiable diseases in a timely manner.
								(3)Enhanced
				grantIn the case of a State that submits a plan, as part of the
				application under paragraph (2), to transition State and local reporting of
				notifiable diseases to an electronic system that is compatible with the program
				under subsection (c), the amount of the grant awarded to a State under
				paragraph (1) shall be increased by an amount determined by the Secretary to be
				necessary to complete such transition.
							(4)Supplement not
				supplant funds for activitiesA State shall use amounts received
				under a grant under this subsection to supplement and not supplant other funds
				made available by the State for the conduct of reporting activities with
				respect to notifiable diseases.
							(5)Reduction in
				block grant fundingFor fiscal year beginning with fiscal year
				2008, if the Secretary determines that a State is not reporting all notifiable
				diseases to the program established under subsection (c) in a timely manner
				through the use of an electronic system that is compatible with the program,
				the State shall not be eligible to receive a grant under part A of title XIX
				for such fiscal year.
							(6)Failure to
				reportA health care provider or facility shall not be eligible
				to receive funds under title XVIII of the Social
				Security Act (42 U.S.C. 1395 et seq.) or under a State program under
				title XIX of such Act (42 U.S.C. 1396 et seq.) if the Secretary determines,
				based on a State notification received under the plan described in paragraph
				(2)(B), that such provider or facility has consistently failed to report, in a
				timely manner, instances of notifiable diseases to the State for submission to
				the program under subsection (c).
							(g)Authorization
				of AppropriationsThere are authorized to be appropriated such
				sums as may be necessary to carry out this
				section.
						.
			4.Enhancing
			 critical capacity for illness detectionSection 319C(c) of the
			 Public Health Service Act (42 U.S.C.
			 247d–3(c)) is amended—
			(1)in paragraph (3),
			 by striking and at the end;
			(2)in paragraph (4),
			 by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(5)develop
				benchmarks for meeting critical capacity for food or water borne disease
				detection and
				response.
					.
			5.Evaluation of
			 public health capacity outcomesSection 319C–1(b) of the
			 Public Health Service Act (42 U.S.C.
			 247d–3a(b)), as amended by section 2(a), is further amended by adding at the
			 end the following:
			
				(5)Evaluation of
				public health capacity outcomesThe Director of the Centers for
				Disease Control and Prevention shall enter into contracts with independent
				entities for the periodic evaluation of the progress made by State and local
				governments in meeting the benchmarks established in the plan under paragraph
				(1)(A)(ii)(V).
				.
		6.Inspection, screening,
			 and quarantining of live animalsSection 362 of the
			 Public Health Service Act (42 U.S.C.
			 265) is amended by adding at the end the following: The Secretary shall
			 establish procedures for the appropriate inspection, screening, and quarantine
			 of live animals entering the United States for commercial purposes, including
			 procedures to protect domestic animal and human populations from diseases
			 carried by imported live animals.
		7.
			 National Disaster Medical System
			(a)CoordinationSection 2811(b) of the Public Health
			 Service Act (42 U.S.C. 300hh–11) is amended by adding at the end the
			 following:
				
					(4)Coordination of
				planning and preparedness activities
						(A)In
				generalThe Federal agency partners of the National Disaster
				Medical System shall coordinate all planning and preparedness activities of the
				National Disaster Medical System with the Secretary of Homeland Security in a
				manner that ensures that such activities are consistent with the National
				Response Plan, the National Incident Management System, and Homeland Security
				Presidential Directives #5 and #8.
						(B)DefinitionIn
				this section, the term Federal agency partners of the National Disaster
				Medical System means the Department of Homeland Security, the Department
				of Health and Human Services, the Department of Defense, and the Department of
				Veterans
				Affairs.
						;
			(b)Joint
			 reviewSection 2811 of the Public Health Service Act (42 U.S.C.
			 300hh–11) is amended—
				(1)by redesignating
			 subsection (h) as subsection (i); and
				(2)by inserting
			 after subsection (g), the following:
					
						(h)Joint
				review
							(1)In
				generalNot later than December 31, 2007, the Federal agency
				partners of the National Disaster Medical System in coordination with the
				Secretary of Homeland Security shall conduct a joint review of the National
				Disaster Medical System infrastructure including organization, various teams,
				staffing levels, training programs, equipment and supplies, supply chain
				management and interoperability, and the role of each of the Federal agency
				partners of the National Disaster Medical System, and any other applicable
				issues.
							(2)ModificationsBased
				on the results of the review conducted under paragraph (1), the Secretary of
				Homeland Security shall, with respect to the National Disaster Medical
				System—
								(A)modify the
				policies of the System for the deployment of System assets during a national
				emergency, including command and coordination, licensure, credentialing or
				privileging, resource typing and allocation, supplies and logistics, and
				inter-agency and public communications;
								(B)refine,
				standardize, and implement training curricula for System participants based on
				the modifications made under subparagraph (A), including planning for
				continuing educational programs to ensure that System participants are aware of
				programmatic changes within the System; and
								(C)refine,
				implement, and maintain standards for System staffing, equipment, and
				supply-chain management to ensure the adequacy of available assets in the
				System.
								.
				(c)Miscellaneous
			 provisionsSection 2811 of
			 the Public Health Service Act (42 U.S.C. 300hh–11) is amended—
				(1)in subsection
			 (b)(3)—
					(A)in subparagraph
			 (A)—
						(i)by
			 redesignating clauses (i) and (ii) as clauses (ii) and (iii), respectively;
			 and
						(ii)by
			 inserting before clause (ii) (as so redesignated), the following:
							
								(i)provide an
				initial rapid Federal medical response, consistent with the National Response
				Plan and National Incident Management System, to an emergency and to maintain
				capability to sustain disaster medical operations through an established
				transition period as determined by the Federal agency partners of the National
				Disaster Medical System;
								;
				and
						(B)by adding at the
			 end the following:
						
							(D)Continued
				monitoring of performanceThe Secretary of Homeland Security,
				acting through the Chief Medical Officer, shall design, develop, and implement
				quantitative standards and metrics under which programmatic changes with
				respect to the National Disaster Medical System may be isolated, measured,
				validated, and revised if needed on a real-time basis as determined by the
				performance of the System in drills and exercises or actual deployments.
							(E)Nonduplication
				of activitiesThe National Disaster Medical System shall carry
				out activities in coordination with Department of Health and Human Services
				emergency response teams (including the uniformed corps of the United States
				Public Health Service and the Medical Reserve Corps) to minimize duplicative
				activities.
							;
				and
					(2)in subsection (i)
			 (as so redesignated), by striking 2002 through 2006 and
			 inserting 2006 through 2010.
				
